Citation Nr: 0809991	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-36 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include separate 10 percent ratings 
for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.  



Factual Background, Law and Regulations, and Analysis

In a July 2004 rating decision, the RO granted service 
connection for tinnitus.  The RO assigned an effective date 
of December 17, 2003, the date of receipt of the claim for 
service connection.  In April 2005, through his 
representative, the veteran requested separate ten percent 
ratings for each ear for tinnitus, citing the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Smith v. Nicholson, 19 Vet. App. 63 (2005).

In Smith, the Court held that the pre-1999 and pre-June 13, 
2003 versions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic 
Code 6260, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
stay of adjudication of tinnitus rating cases was lifted.  

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
clarify VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head. 38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2007). 

Although the veteran's representative has requested 
application of the Court's decision in Smith, as noted above, 
the Federal Circuit reversed the Court's holding in Smith.  
More importantly, as the veteran filed his claim after the 
June 13, 2003 amendment, the Court's holding in Smith would 
not have been applicable.  The veteran has been assigned the 
maximum schedular rating during the period under appeal.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.

As there is no legal basis upon which to award a separate 
schedular evaluation for tinnitus in each ear, the veteran's 
appeal of the August 2005 rating decision must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include separate 10 percent ratings 
for each ear, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


